Matthew A. Swendiman Direct: (513) 629-2750 MSwendiman@Graydon.com March 14, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC20549 RE: 360 Funds (the “Trust”) (File Nos. 811-21726 and 333-123290) on behalf of the IMS Capital Value Fund, the IMS Strategic Income Fund, and the IMS Dividend Growth Fund (each a “Fund” and collectively, the “Funds”), the proposed new series of the Trust Ladies and Gentlemen: Attached please find Post-Effective Amendment No. 26 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement'). The Amendment is the initial filing to establish the three Funds as new series of the Trust. If you have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of 360 Funds cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
